{¶ 10} The Legislative Service Commission summary of the bill states that it would not apply in this instance.  We might assume that the summary is what most legislators read.  So what they thought they were passing is what is described in the summary.  But what theyactually passed was the law itself.
 {¶ 11} Everyone involved with this case must know that this result is unfortunate, and obviously not what the legislature intended. But we cannot look to legislative intent — a risky proposition at any time — unless the law is ambiguous. It is not ambiguous. There is no ambiguity in "no." We must follow the law as written.
 {¶ 12} Perhaps the lesson here is that laws should be read before being passed.